OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 1,1980, under the name of Kathryn Conelly Decious.
*26On August 28, 1986, the respondent was convicted after a jury trial in the Supreme Court, New York County, of criminal possession of a forged instrument in the second degree (Penal Law § 170.25, a class D felony), offering a false instrument for filing in the first degree (Penal Law § 175.35, a class E felony), tampering with physical evidence (Penal Law § 215.40, a class E felony), and conspiracy in the fifth degree (Penal Law § 105.05, a class A misdemeanor).
Pursuant to Judiciary Law § 90 (4), upon her conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mangano, J. P., Thompson, Bracken, Niehoff and Weinstein, JJ., concur.